The Attorney             General     of Texas
                                                   ~trbruary 21. 1986
JIM MAl-fOX
Attorney General



supreme COJrl Building          Eonorable Guy Rardin                    Opinion No.JM-420
P. 0. Box 12548                 District  Attorney
AWm, TX. 78711.2548             P. 0. Box 1592                          Rc:  Expenditure of $27,650 allocated
51214752501                     Psmpa, Texas     79065                  by the legislature       for the benefit
Telex 910187C1387
                                                                        of ths district    attomsy       of the 31st
TeIec~Pier 51214750288
                                                                        and 223rd judicial     districts
                                Dear Mr. Eardin:
714 Jackron, Suite 700
Dallas. TX. 75202-4508                You inquire &out the funding for the office          you hold as district
214rI42a944
                                attorney for the ,J:ist and 223rd judicial      districts.    Section 24.133 of
                                the Government Code, formerly        article     199, section     31, V.T.C.S.,
42.24 Alberta Ave.. Suite 160   provides   that thl! 31st judicial     district    shall be composed of five
El Paso, TX. 799052792          counties,   includj.og Gray County.       Section    24.401 of the Government
91515353484                     Code, formerly article     1996, section 3.050, V.T.C.S.,       establjshes   the
                                223rd judicial    district  composed of Gray County.
 1001 Texas. Sulle 700
 Houston. TX. 77002.3111             Your questic,n concerns the management of the $27,650 which the
 71312215886                    state has allocate’i    to your office for office   expenses other than your
                                own salary.     Chr.ptar 46 of the Government Code, the Professional
                                Prosecutors  Act,   p,rovides for this appropriation:
 808 eroadway. suite 312
 ,.ubl,ock, TX. 794013479
 @Y&747-5238                                    Sec.  46.004.     EXPENSES. (a)   Each prosecutor
                                            is ent::tled     to receive  not less than $22,50@ a
                                            year flea the state to be used by the prosecutor
 4209 N. Tenth. Sulle S
                                            to hell1 defray the salaries      and expenses of the
 MCAllml. TX. 78501-1885
 51218824547
                                            office.    That money may not be used to supplement
                                            the prosecutor’s     salary.

 200 MaIn Plaza. Sub 4w                        (b)  Each prosecutor   shall  submit annually to
 San Antonio. TX. 78X6-2797
                                            the couptroller  of public accounts a sworn account
 512/2254191
                                            shoving how this money was spent during the year.
                                            [Porme~ly V.T.C.S. art. 332b-4, $41.
  An Equal OPPOftUnilYl
  AffirmaWe Action Employer      The district    attxcney for the 31st judicial      district is entitled    to
                                 this   sppropriat,Lon.        Government Code    546.002(l).    The   current
                                 Appropriations    Act provides a maximum of $27.650 per district     per year
                                 in multi-county    districts.     Acts 1985, 69th Leg., ch. 980, art. IV, at
                                 7722.

                                      Pou state that the Gray County Commissioners Court has in effect
                                 completely  takea ,this amount away from your office when your budget



                                                             p. 1963
                                                                                       , 4
Ronorable   Guy Pardin - Page i!     (Jn-428)
                                                                                         .




was submitted.   The court hnls established    a procedure whereby the full
amount of $27,650 is deducted from your office         budget and the five
counties comprising the 31st district     allov tbe balance of your office
budget es their portion to ‘b’e paid for the expenses of the office.

      The counties   that cwprise     the   district    are responsible    for
paying the salaries   of the district   attornay’s    staff and the expenses
of his office.     Government Code 0141.106,      41.107.   The Professional
Prosecutors  Act provides the following:

                (a)  It is th’e purpose of this     chapter  to
            increase   the effectiveness of lav enforcement in
            this state and tc Increase the funds available  for
            use in prosecutic’n.

                (b)  The connn:lssionere court in each county
            that has a prosecutor       subject   to this chapter
            shall provide the funds necessary to carry out the
            purpose of this     chapter   and shall    continue   to
            provide funds for the office      of the prosecutor   in
            an ar.ount that 1~s equal to or greater than the
            amount of funds provided       for the office     by the
            county’ on August 27, 1979.       This subsectjon   does
            not apply to 101~1 supplementation to the salary
            of the prosecutor,.

 Government Code 046.006.        ‘This provision     became effectfve     on August
 27, 1979. Acts 1979, 66th ‘Leg., ch. 705, at 1709 (codified            as V.T.C.S.
 art. 332b-4).     The five counties      in the 31st judicial       district   must
 continue funding your offic’e in an amount at least equal to the amount
 of funding each one prov1tie.d on that date.          See Broom v. Tvler County
 Commissioners Court,    560  !;.,W.2d  435   (Tsx.  Civ.    App. - Eeaumont 1977,
 no writ);     Attorney   General      Opinions     E-572 (1975);     E-39    (1973)
 (applying   provisions    in article       3912k,    V.T.C.S..    which prevents
 commissioners    court from rsettiog sslorias          lower than they were on
 effective  date of statute).         We do not know bov much funding each
 county provided     the distrfct      attorney’s     office    in 1979; thus, we
 cannot determine whether thefr present funding is sufficient.

       Pou also state that for the past two years, each itea you have
 submitted for payment to the various ccunties has been refused brceuse
 you did not include it in your budget.    This yesr, you put a contin-
 gency item in your budgr:t which the commissioners court summarily
 struck;   thus you again will be unable to pay for unexpected office
 expenses.

     Attoruey     General Opinion JP-70         (19S3) discusses   the role of the
 commissioners     COUIX in    adopting         the budget     for    the  county’ 6



                                         p. 1964
Aoootable   Guy Aardin - Pega; 3    (JM-428)




prosecuting  office.   It expressed     the following       opinion       about   the
state funds for the district: attorney’s   office:

                In our oplnlot~ the fuuds received by a district
            attorney pursuenz to the Profeesionel          Prosecutors
            Act may be used in his sole discretion             for the
            putposes authorimrd under the statute and are not
            subject    to control   by the commissioners         court.
            Section 4 of article      332b-4 states that tbe state
            funds are payablo to the district       attorney aud are
            to be used by the district         attorney.      See Acts
            1981, 67th Leg.,      Appropriations       Act. Judiciary
            Section   - Comptroller’s    Department, 19 (‘payments
            shall be made dlkectly         to district     attorney’).
            [See also Acts 1,985, 69th Leg., ch. 980, art. IV
            at7722;J

       Section 41.106 of thgr Government Code applies to budgeting            for
 county funds.    The distric,t     attorney prepares his budget and submits
 it  to the commissioners         #court, subject    to their veto.     Attorney
 General Opinions J?4-313 (1.985) ; R-922 (1977);         E-908 (1976);    R-656
 (1975).    In our opinion,     the commissioners court my veto an item in
 your proposed budget vhic’l allocates         county funds to contingencies,
 but it may not prevent you from using the state funds received under
 chapter 46 of the Governmelt Code for contingencies.

                                   SUMMARY

                 when a distrkt     attorney receives    state funds
             for his office     expenses under section     46.004 of
             the Government ,:odc. the counties       composing the
             district   must cqnitinue to provide funds for his
             office   in an amount at least equal to the amount
             of funds provided for the office      by the county on
             the effective    date of the act.       Punds received
             under this statut:e are not subject       to appropria-
             tion or control’by    the commissioners court.




                                               J I-M   MATTOX
                                               Attorney General of Texas

  JACX HIGHTOWER
  First Assistant Attorney    General




                                        p. 1965
Rouoreble   Guy Bardin - Page 4        Uti-428)




MARYKELLER
Executive Assistant     Attome:,     General

ROBERTGRAY
Special Assistant     Attorney     General

RICK GILPIN
Chairman, Opinion Comittee

Prepared by Susan L. Garriam
Assistant Attorney General




                                             p. 1966